Title: From George Washington to Major General Israel Putnam, 7 August 1777
From: Washington, George
To: Putnam, Israel



Dear Sir
Camp at Germantown [Pa.] 7th Augt 1777

I have your favr of the 4th instant. We are yet intirely in the dark as to the destination of the Enemy, the Fleet has neither been seen or heard of since they left the Capes of Delaware on this day week. If they had intended back to the Hook, we must have heard of their arrival there long before this time, as the Winds have been constantly fair. As the sickly season has commenced to the Southward, and there is no capital Object there, I cannot conceive that they are gone that way. I can therefore only conclude that they intend to go round Long Island into the Sound, or still farther Eastward. If they do either of these, it must be upon a plan of cooperating with Genl Burgoyne, who, as matters are going on, will find little difficulty of penetrating to Albany, for by the last Accounts, our Army had fallen down to Saratoga—Congress have thought proper to call down Genl Schuyler and Genl Sinclair to give an account of the Causes of our Misfortunes to the Northward and General Gates goes up to take the command. Genl Schuyler urges the necessity of further Reinforcements, alledging that he derives no Assistance from the Militia. Your post is the only one from whence a Reinforcement can immediately be sent, but as I would not wish to weaken you, as the Enemy seem to bend their course again towards you, without consulting you, I desire that you and the General Officers would consider the Matter fully, and if you think you can spare Cortlands and Livingstons Regiments that they may be put in readiness to move. I have ordered the heavy Baggage of the Army to be thrown over Delaware again and hold the Men in constant readiness to march, the moment we receive any accounts of the Enemy. I very much approve of your throwing Redoubts and Obstructions at the entrance of the passes near your posts, as they, with the natural Strength of the Ground, must render the approach of an Enemy extremely difficult without considerable loss. I am Dear Sir Yr most obt Servt.
